EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April 6, 2005
(the “Effective Date”) between Mark S. Thompson (the “Executive”), on the one
hand, and Fairchild Semiconductor International, Inc. (“FSII”), a Delaware
corporation, and Fairchild Semiconductor Corporation (the “Company”), a Delaware
corporation and wholly owned subsidiary of FSII, on the other hand. Except as
otherwise provided herein, this Agreement replaces and supersedes in its
entirety the employment agreement entered into by and between the Executive and
the Company as of December 1, 2004.

          For ease of reference, this Agreement is divided into the following
parts:

 
        PART 1—   DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING EMPLOYMENT

 
       
(Sections 1-4)
 
 




  •   Position and Duties



  •   Salary



  •   EFIP Bonus



  •   Equity Awards



  •   Other         PART 2— COMPENSATION AND BENEFITS IN CASE OF ACTUAL OR
CONSTRUCTIVE TERMINATION (Sections 5-6)



  •   Termination         PART 3— COMPENSATION AND BENEFITS IN CASE OF A CHANGE
IN CONTROL (Section 7)         PART 4— CONFIDENTIALITY AND NON-DISCLOSURE,
FORFEITURE, INTELLECTUAL PROPERTY, NON-COMPETITION AND NON-SOLICITATION,
REMEDIES, SUCCESSORS, MISCELLANEOUS PROVISIONS, SIGNATURE PAGE (Sections 8-14)



  •   Confidentiality and Non-Disclosure



  •   Forfeiture in Case of Certain Events



  •   Non-Competition and Non-Solicitation



  •   Miscellaneous



1

Terms

For good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, FSII, the Company and the Executive, intending to be
legally bound, agree as follows:

     
PART 1
Section 1.
  DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
EMPLOYMENT
Term of Agreement; Termination of Employment
 
   



  (a)   Unless sooner terminated as provided in this Agreement, the term of this
Agreement will begin on the Effective Date and will end on the third anniversary
of the Effective Date (the “Initial Term”). Upon the first and each subsequent
anniversary of the Effective Date, the term of this Agreement will be
automatically extended so as to end three years after the date of such
anniversary (each such three-year period, a “Renewal Term”) unless, prior to
such anniversary, either the Company or the Executive gives the other written
notice of non-renewal. The Initial Term and any Renewal Terms are collectively
referred to as the “Term”.



  (b)   Subject to the other terms of this Agreement, including those in Part 2,
either the Company or the Executive may terminate the Executive’s employment
with the Company at any time and for any reason or no reason upon written notice
to the other party, with effect as of the subsequent date specified in such
notice.

Section 2. Duties and Scope of Employment



  (a)   Position. As of the date of the 2005 annual stockholders’ meeting (the
“Stockholders’ Meeting Date”) of FSII, each of FSII and the Company will employ
the Executive in the position of President and Chief Executive Officer,
reporting to the board of directors of FSII and the Company, respectively. As of
the Stockholders’ Meeting Date, the Executive will be appointed as a member of
the board of directors of FSII (the “Board”) and the board of directors of the
Company, which will be comprised of the same members as the Board. Until the
Stockholders’ Meeting Date, the Executive shall continue to be employed in the
positions and have the responsibilities he held immediately prior to the
Effective Date.



  (b)   Obligations. The Executive shall have such duties, responsibilities and
authority as customarily held or exercised by a President and CEO of a public
corporation, including but not limited to general supervision over all of the
business, operations and other affairs of FSII and the Company and sole
supervisory authority over all of the executive officers of FSII the Company,
subject to the oversight of the Board. During the Term, the Executive shall
devote the Executive’s full business efforts and time to the business and
affairs of the Company as needed to carry out his duties and responsibilities
hereunder. The foregoing shall not preclude the Executive from engaging in
appropriate civic, charitable, religious or other non-profit activities or from
devoting a reasonable amount of time to private investments or from serving on
the boards of directors of other entities, provided that those activities do not
interfere or conflict with the Executive’s duties or responsibilities to the
Company.

Section 3. Base Compensation

While employed hereunder, the Company shall pay the Executive, as compensation
for services, a base salary of at least $630,000 per year. Salary increases will
be considered after the first anniversary of the Effective Date, or sooner in
the discretion of the Board or its compensation committee, so as to be
competitive with compensation paid to similarly situated CEOs and on a basis
consistent with Company policies.

Section 4. Other Compensation



  (a)   EFIP. While employed hereunder, the Executive will be enrolled in the
Enhanced Fairchild Incentive Plan (EFIP), at a participation level of at least
150%. By way of example only, if an EFIP bonus is paid at the 100% target level,
the Executive would receive a bonus equal to 150% of his qualified earnings
under EFIP during the measurement period. Notwithstanding the foregoing, the
Executive shall remain entitled to any bonus commitment contained in his
employment agreement dated December 1, 2004.

(b) Equity Awards.



  (A)   Promotion Grants. The Executive shall receive a grant of 45,000 FSII
deferred stock units (“DSUs”), a grant of 46,000 FSII performance shares
(“Performance Shares”) and a grant of options to purchase 275,000 shares of FSII
common stock (“Options”), subject to the following terms (collectively, the
“Promotion Grants”). The Promotion Grants will be made under the Fairchild
Semiconductor Stock Plan as such plan may be amended from time to time (the
“Plan”) and standard executive forms of agreements (the “Equity Award
Agreements”) as in effect on the date of the Promotion Grants, the terms of
which shall be consistent with the terms hereof. The Promotion Grants are
subject to FSII stockholder approval of certain amendments to the Plan at FSII’s
2005 annual stockholders’ meeting. If such approval is not obtained the Company
and the Executive shall renegotiate the terms of this Agreement in good faith so
as to provide a similar measure of total compensation as contemplated herein.
The grant date or dates for the Promotion Grants will be the same date or dates
as the date or dates of annual stock option (in the case of the DSUs and
Options) and performance share (in the case of the Performance Shares) grants to
other executive officers and key employees under the Plan, and in any case will
not be later than July 15, 2005. The DSUs will vest in one-third increments on
each of the first three anniversaries of the grant date, if in each case the
Executive remains employed by the Company under this Agreement on such
anniversary, and vested DSUs must be settled by delivery of stock promptly
following the earliest to occur of (i) the Executive’s death, (ii) the
Executive’s disability (as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)), (iii) termination of the Executive’s
employment, subject to Section 8(d), or (iv) a date chosen by the Executive at
the time of grant, which chosen date must be at least three years after the
grant date. The Options will vest in one-quarter increments on each of the first
four anniversaries of the grant date, if in each case the Executive remains
employed by the Company under this Agreement on such anniversary. The actual
number of shares of stock issued under the Performance Shares will be determined
in accordance with the Plan and terms generally applicable to 2005 performance
share grants to executive officers of the Company, and the Performance Shares
will vest over the period from their grant to February 2008, subject to the Plan
and other terms of this Agreement. The Executive will be solely responsible for
any taxes associated with the receipt, vesting, exercise or delivery of shares
or cash under the Promotion Grants, and the Company will make appropriate
withholdings from any distributions of shares or cash thereunder.



  (C)   No Eligibility for Other Grants in 2005. A portion of the Promotion
Grants are made in lieu of any that would otherwise be made to the Executive as
part of the Company’s annual grant program for 2005, and, accordingly, the
Executive shall not receive any grants of DSUs or options under such program in
2005, other than the Promotion Grants. The Executive will be eligible to receive
additional awards that the Company may undertake under any other program, with
respect to the Executive or otherwise, in 2005.



  (D)   Additional Grants After 2005. So long as he is employed by the Company
after 2005, the Executive shall receive grants of stock options, performance
shares and other equity-based awards, subject to the applicable Company plans
governing such awards, and covering a number of shares as recommended by
compensation consultants and determined by the compensation committee of the
Board. Since a portion of the Promotion Grants are made in connection with the
Executive’s promotion to President and CEO, future annual awards may be smaller
than the Promotion Grants.



  (c)   Tax and Financial Planning Assistance. The Executive will be entitled to
receive up to $15,000 per year in supplemental life insurance premiums,
non-reimbursed medical expenses and personal tax services at the Company’s
expense and on a tax-assisted (or “fully grossed-up”) basis.



  (d)   Other Benefits. The Executive will be entitled to participate in
Company-paid executive long-term disability insurance, Company-paid executive
long-term care insurance, and Company-paid basic life insurance programs, and to
participate in the Company’s health insurance, dental insurance, vision care,
short-term disability and personal savings (including 401(k) and 401(k) benefit
restoration) plans, as well as other benefit plans and fringe benefits and
perquisites available to senior executives of the Company. Additionally, while
employed hereunder, the Executive shall be reimbursed (or the Company shall
directly pay) for the leasing, maintenance, insurance and operational costs for
an automobile of his choosing and approved by the Company, up to $2,000 per
month, net of taxes. To the extent any of the payments, perquisites or benefits
under this Section 4(d) are taxable to the Executive, they will be provided on a
tax-assisted (or “fully grossed-up”) basis.



  (e)   Paid Vacation. While employed hereunder, the Executive shall be entitled
to a minimum of five weeks paid vacation per calendar year, such vacation to
extend for such periods and to be taken at such intervals as shall be
appropriate and consistent with the proper performance of the Executive’s duties
hereunder.



  (f)   Business Expenses and Travel. While employed hereunder, the Executive
shall be authorized to incur and shall be reimbursed for all necessary and
reasonable travel, entertainment and other business expenses in connection with
the Executive’s duties hereunder.



  (g)   Retirement. If the Executive retires upon or following the third
anniversary of the Effective Date and does not engage, and has no intention of
engaging, in full-time employment with a for-profit business enterprise
(“Retires” or takes “Retirement”), or if, upon or following such anniversary,
the Company terminates the Executive’s employment for any reason other than
Cause (including as a result of his death or Disability) or the Executive
terminates his employment for Good Reason, then the Executive’s stock option and
other equity awards shall fully vest or be otherwise affected as if
Section 7(a)(2) were effective with respect thereto. For purposes of this
Agreement and the retirement-related vesting provisions of equity compensation
under any equity compensation plans or agreements of the Company, or with
respect to any other benefit relating to retirement, the Executive shall be
deemed to have qualified for retirement under any applicable definition thereof,
if he is an employee in good standing on or after three years from the Effective
Date, regardless of age.



  (h)   Legal Fee Reimbursement. The Company agrees to directly pay Executive’s
reasonable advisory and legal fees associated with entering into this Agreement,
up to $5,000, upon receiving invoices for such services. In the event of one or
more disputes regarding this Agreement or any other agreement relating to
Executive’s employment with the Company or its successor that arises on or after
the occurrence of a Change in Control (as defined in Section 7 hereof), the
Company or its successor agrees to pay all of Executive’s legal fees and
expenses associated with such disputes.



  (i)   Indemnification. Executive shall receive indemnification as a corporate
officer and director of the Company to the maximum extent extended to the other
officers and directors of the Company. Following the termination of Executive’s
employment or directorship for any reason, the Company agrees to honor the
indemnification agreement previously entered into with Executive.

     
PART 2
Section 5.
  COMPENSATION AND BENEFITS IN CASE OF TERMINATION
WITHOUT CAUSE OR FOR GOOD REASON OUTSIDE OF A CHANGE OF
CONTROL
Terminations and Related Definitions
 
   

Part 2 of the Agreement, consisting of Sections 5 and 6, describes the benefits
and compensation, if any, payable in case of certain terminations of employment
prior to six months before a Change in Control and more than twelve months after
a Change in Control.

In this Agreement,



  (a)   “Cause” means (1) a willful failure by the Executive to substantially
perform the Executive’s duties under this Agreement, other than a failure
resulting from the Executive’s complete or partial incapacity due to physical or
mental illness or impairment, (2) a willful act by the Executive that
constitutes gross misconduct and that is materially injurious to the Company,
(3) a willful breach by the Executive of a material provision of this Agreement
(including Sections 8 or 10) or (4) a material and willful violation of a
federal, state or foreign law or regulation applicable to the business of the
Company that is materially and demonstrably injurious to the Company, provided
that no act, or failure to act, by the Executive shall be considered “willful”
unless committed without good faith and without a reasonable belief that the act
or omission was in the Company’s best interest; and provided, further, that, if
the failure, act, breach or other basis for finding Cause under this Agreement
is capable of being cured without material injury to the Company, then no
finding of Cause shall be made unless the Executive has failed to cure such
failure, act, breach or other basis within 30 days after receiving written
notice thereof from the Company, and



  (b)   “Disability” means that the Executive, at the time the notice is given,
has been unable to perform the Executive’s duties under this Agreement for a
period of not less than six consecutive months as a result of the Executive’s
incapacity due to physical or mental illness, and



  (c)   “Good Reason” means any of the following or as otherwise provided in
this Agreement: (1) a reduction in the Executive’s base salary other than as
part of a broader executive pay reduction, (2) a reduction in the Executive’s
incentive compensation (EFIP) participation level other than as part of a
broader executive reduction, (3) a material change in the employment benefits
available to the Executive, if such change does not similarly affect all
employees of the Company eligible for such benefits, (4) a material reduction in
Executive’s duties, responsibilities or authority as then in effect, (5) a
requirement to relocate, except for office relocations that would not increase
the Executive’s one-way commuting distance by more than 35 miles, or (6) failure
to recommend the Executive for re-election to the Board to the FSII’s
stockholders when his Board term expires or to re-election to the board of
directors of the Company.

Section 6. Termination By Company Without Cause or By Executive for Good Reason

(a) Severance. If the Company terminates the Executive’s employment for any
reason other than Cause (including as a result of the Executive’s death or
Disability), or if the Executive terminates his employment for Good Reason,
then, provided the Executive (or his legal representative, if applicable)
executes the release of claims described in Section 6(b), and subject to
Section 6(c), then the Company will promptly pay the Executive, in a lump sum,
an amount equal to two times the sum of (i) the Executive’s base salary in
effect on such termination date and (ii) the amount of the bonus the Executive
would receive under the Company’s Enhanced Fairchild Incentive Program (EFIP),
assuming a 100% payout based on the Executive’s base salary and EFIP incentive
level in effect immediately prior to such termination (whether or not such a
bonus has been or is expected to be paid to other executives or employees of the
Company for the fiscal period in which such termination occurs). If EFIP bonuses
are later paid to EFIP participants at a level higher than 100% in respect of
the last fiscal period during which the Executive had been employed by the
Company, then the Company shall pay the Executive two times the difference
between the amount that would have been paid to the Executive had the Executive
remained employed by the Company, and been entitled to receive such bonus, and
the amount determined under clause (ii) above. If at the time of such a
termination the EFIP program has been discontinued or replaced, then the amount
payable under clause (ii) above shall be the target or actual amount that the
Executive is entitled to receive under any incentive bonus program in which he
is then participating. The Executive will be responsible for all taxes relating
to such payments and the Company will make all required withholdings of all such
taxes. In addition, any of the 50,000 deferred stock units awarded to the
Executive in connection with his hiring by the Company in 2004 that are
outstanding as of the date of such termination, and which are not then vested,
shall become fully vested and shall be considered to be earned and payable in
full, and any deferral or other restrictions on such DSUs shall lapse and such
DSUs shall be settled as promptly as is practicable following such termination.
The Executive will be responsible for all taxes relating to such payments and
vesting and the Company will make all required withholdings of all such taxes.
In addition, the Company will provide continued medical benefits for the
Executive and his eligible dependents, under COBRA coverage, at the Company’s
expense for two years following the effective date of such termination. At the
time of such termination, the Company shall pay the Executive in cash for all
accrued and unused vacation time.



  (b)   Release of Claims. As a condition to the receipt of the payments and
benefits described in Section 6(a), the Executive (or his legal representative,
if applicable) shall be required to execute a release of all claims arising out
of the Executive’s employment or the termination thereof, including any claim of
discrimination under U.S. state or federal law or any non-U.S. law, but
excluding claims for indemnification from the Company under any indemnification
agreement with the Company, its certificate of incorporation or bylaws, or
claims under applicable directors’ and officers’ insurance policies. If the
Executive executes such a release, then the Company shall release the Executive
from all claims arising out of the Executive’s employment with the Company,
other than (i) any claims arising (before or after termination) under Sections 8
or 10 of this Agreement and (ii) any claims arising (before or after
termination) from any violation by the Executive of any law or regulation.



  (c)   Conditions to Receipt of Payments. Without limiting the Company’s other
rights or remedies in the even of the Executive’s breach of any provision of
this Agreement, the obligation of the Company to provide the payments described
in this Section 6 is subject to the Executive’s continuing compliance with
Sections 8 and 10 during and after the Term, and also is subject to the related
provisions of Section 11.



  (d)   No Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit contemplated by this Section 6, nor shall any
such payment or benefit be reduced by any earnings or benefits that the
Executive may receive from any other source.

     
PART 3
Section 7.
  COMPENSATION AND BENEFITS IN CASE OF A CHANGE IN CONTROL
Change in Control
 
   



  (a)   Payment; Vesting of Equity Awards. If the Executive’s employment is
terminated by the Company other than for Cause (including as a result of the
Executive’s death or Disability), or by the Executive for Good Reason, in either
case within the time period beginning six months before the Change in Control
and ending 12 months after the Change in Control, then



  (1)   the Company will promptly pay the Executive, in a lump sum, an amount
equal to three times the sum of (i) the Executive’s base salary in effect on
such termination date and (ii) the amount of the bonus the Executive would
receive under the Company’s Enhanced Fairchild Incentive Program (EFIP),
assuming a 100% payout based on the Executive’s base salary and EFIP incentive
level in effect immediately prior to such termination (whether or not such a
bonus has been or is expected to be paid to other executives or employees of the
Company for the fiscal period in which such termination occurs). If EFIP bonuses
are later paid to EFIP participants at a level higher than 100% in respect of
the last fiscal period during which the Executive had been employed by the
Company, then the Company shall pay the Executive three times the difference
between the amount that would have been paid to the Executive had the Executive
remained employed by the Company, and been entitled to receive such bonus, and
the amount determined under clause (ii) above. If at the time of such a
termination the EFIP program has been discontinued or replaced, then the amounts
payable under clause (ii) above and the preceding sentence shall be the maximum
amounts that the Executive is entitled to receive under any incentive bonus
program in which he is then participating; and



  (2)   any stock options and stock appreciation rights granted to the Executive
that are outstanding as of the date of such termination, and which are not then
vested, shall become fully vested, and all stock options of the Executive shall
remain vested and exercisable for the full remaining term or terms thereof; and
any restrictions and deferral limitations applicable to any performance shares
or other restricted stock awards granted to the Executive that are outstanding
as of the date of such termination shall lapse, and such awards shall become
free of all restrictions and become fully vested and transferable; and all
deferred stock units granted to the Executive that are outstanding as of the
date such termination shall be considered to be earned and payable in full, and
any deferral or other restrictions shall lapse and such deferred stock units
shall be settled as promptly as is practicable following such termination. The
Executive will be responsible for all taxes relating to such payments and
vesting and the Company will make all required withholdings of all such taxes.



  (b)   Parachute Payment Full Gross-Up. In the event that the benefits provided
for in this Agreement or otherwise payable to the Executive constitute
“parachute payments” within the meaning of Section 280G of the Code and will be
subject to the excise tax imposed by Section 4999 of the Code, then the
Executive shall receive (i) a payment from the Company sufficient to pay such
excise tax, and (ii) an additional payment from the Company sufficient to pay
the excise tax and federal and state income taxes arising from the payments made
by the Company to Executive pursuant to this sentence. Unless the Company and
the Executive otherwise agree in writing, the determination of Executive’s
excise tax liability and the amount required to be paid under this Section 7(b)
shall be made in writing by the Company’s independent registered public
accounting firm (as retained by the Company prior to the Change in Control) (the
“Accountants”). For purposes of making the calculations required by this
Section 7(b), the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7(b).



  (c)   Definition. A “Change in Control” means the happening of any of the
following events (for purposes of this Section 7 only, the “Company” means FSII,
and not any of its subsidiaries) in one or a series of related transactions:



  (1)   An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (any of which, a “Person”) resulting in such Person having
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (A) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) Any acquisition by the
Company, (C) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (D) Any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (ii) of Section 7(b)(3); or



  (2)   A change in the composition of the board of directors of the Company
(the “Board”) such that the individuals who, as of the Effective Date,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this definition, that any individual
who becomes a member of the Board subsequent to the Effective Date, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; but, provided further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or



  (3)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of shares or assets of another company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock (or equity interests), and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors (or equivalent governing body, if
applicable), as the case may be, of the entity resulting from such Corporate
Transaction (including an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such entity resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock (or equity interests) of
the entity resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors (or equivalent governing body, if
applicable) except to the extent that such ownership existed prior to the
Corporate Transaction, and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Corporate Transaction; or



  (4)   The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.



  (d)   Any obligation of the Company under this Section 7 will survive any
termination of this Agreement.

     
PART 4
Section 8.
  CONFIDENTIALITY AND NON-DISCLOSURE, FORFEITURE,
INTELLECTUAL PROPERTY, NON-COMPETITION AND
NON-SOLICITATION, REMEDIES, SUCCESSORS, MISCELLANEOUS
PROVISIONS, SIGNATURE PAGE
Confidential Information
 
   



  (a)   Acknowledgement. The Company and the Executive acknowledge that the
services to be performed by the Executive under this Agreement are unique and
extraordinary and that, as a result of the Executive’s employment, the Executive
will be in a relationship of confidence and trust with the Company and will come
into possession of Confidential Information (as defined below) that is (1) owned
or controlled by the Company, (2) in the possession of the Company and belonging
to third parties or (3) conceived, originated, discovered or developed, in whole
or in part, by the Executive. “Confidential Information” means trade secrets and
other confidential or proprietary business, technical, personnel or financial
information, whether or not the Executive’s work product, in written, graphic,
oral or other tangible or intangible forms, including specifications, samples,
records, data, computer programs, drawings, diagrams, models, customer names,
ID’s or e-mail addresses, business or marketing plans, studies, analyses,
projections and reports, communications by or to attorneys (including
attorney-client privileged communications), memos and other materials prepared
by attorneys or under their direction (including attorney work product), and
software systems and processes. Any Confidential Information that is not readily
available to the public shall be considered to be a trade secret and
confidential and proprietary, even if it is not specifically marked as such,
unless the Company advises the Executive otherwise in writing.



  (b)   Nondisclosure. The Executive agrees that the Executive will not, without
the prior written consent of the Company, directly or indirectly, use or
disclose Confidential Information to any person, during or after the Executive’s
employment, except as may be necessary in the ordinary course of performing the
Executive’s duties under this Agreement. The Executive will keep the
Confidential Information in strictest confidence and trust. This Section 8(b)
shall apply indefinitely, both during and after the Term.



  (c)   Surrender Upon Termination. The Executive agrees that in the event of
the termination of the Executive’s employment for any reason, at any time, the
Executive will immediately deliver to the Company all property belonging to the
Company, including documents and materials of any nature pertaining to the
Executive’s work with the Company, and will not take with the Executive any
documents or materials of any description, or any reproduction thereof of any
description, containing or pertaining to any Confidential Information. It is
understood that the Executive is free to use information that is in the public
domain, but not as a result of a breach of this Agreement



  (d)   Forfeiture in Certain Events. The Company may, in its sole discretion,
in the event of (i) any termination of employment of the Executive for Cause,
(ii) any material breach by the Executive of Section 10 following his
termination of employment for any reason or (iii) following a material breach of
Section 10 and any finding of the invalidity or unenforceability of Section 10
as further provided in Section 11, (A) cancel any outstanding award of stock
options, restricted stock, deferred stock units or other award granted to the
Executive under a Company plan or otherwise (an “Award”), in whole or in part,
whether or not vested or deferred, such cancellation to be effective as of a
date specified in written notice to the Executive, which date shall be no
earlier than the date such notice is given, or (B) following the exercise or
payment of an Award, the Company may require the Executive to repay to the
Company any gain realized or payment received upon the exercise or payment of
such Award (with such gain or payment valued as of the date of exercise or
payment). Such repayment obligation shall be effective upon notice of demand
thereof to Executive, and repayment shall be due and payable to the Company as
of a date which is at least 30 days after the Executive receives such notice,
which notice may provide for an offset to any future payments owed by the
Company or any subsidiary to the Executive if necessary to satisfy the repayment
obligation. Any determinations under this paragraph will be made by the Company
in good faith and in its sole discretion. This Section 8(d) shall apply during
and following the Term of this Agreement, but shall have no application
following a Change in Control.

Section 9. Assignment of Rights of Intellectual Property

The Executive will promptly and fully disclose all Intellectual Property to the
Company. The Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive will execute any and
all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company and its affiliates to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. “Intellectual Property” means
inventions, discoveries, developments, methods, processes, compositions, works,
concepts and ideas (whether or not patentable or copyrightable or constituting
trade secrets) conceived, made, created, developed or reduced to practice by the
Executive (whether alone or with others, whether or not during normal businesses
hours or on or off Company premises) during the Executive’s employment with the
Company that relate to any business, venture or activity being conducted or
proposed to be conducted by the Company or its subsidiaries at any time during
the term of the Executive’s employment with the Company.

Section 10. Restrictions on Activities of the Executive



  (a)   Acknowledgments. The Executive agrees that he is being employed under
this Agreement in a key management capacity with the Company, that the Company
is engaged in a highly competitive business and that the success of the
Company’s business in the marketplace depends upon its goodwill and reputation
for quality and dependability. The Executive further agrees that reasonable
limits may be placed on his ability to compete against the Company and its
affiliates as provided in this Agreement so as to protect and preserve their
legitimate business interests and goodwill.

(b) Agreement Not to Compete or Solicit.



  (1)   During the Non-Competition Period (as defined below), the Executive will
not engage or participate in, directly or indirectly, as principal, agent,
employee, corporation, consultant, investor or partner, or assist in the
management of, any business which is Competitive with the Company (as defined
below).



  (2)   During the Non-Competition Period, the Executive will not, directly or
indirectly, through any other entity, solicit for hire any officer, director,
consultant, executive or employee of the Company or any of its affiliates during
his or her engagement with the Company or such affiliate. During the
Non-Competition Period, the Executive will not call upon, solicit, divert or
attempt to solicit or divert from the Company or any of its affiliates any of
their customers or suppliers or potential customers or suppliers of whose names
he was aware during his term of employment (other than customers or suppliers or
potential customers or suppliers contacted by the Executive solely in connection
with a business that is not Competitive with the Company).



  (3)   The “Non-Competition Period” means the period during which Executive is
employed by the Company and the following 12 months.



  (4)   A business shall be considered “Competitive with the Company” if it is
engaged in any business, venture or activity in the Restricted Area (as defined
below) which competes or plans to compete with any business, venture or activity
being conducted or actively and specifically planned to be conducted within the
Non-Competition Period (as evidence by the Company’s internal written business
plans or memoranda) by the Company, or any group, division or affiliate of the
Company, at the date the Executive’s employment under this Agreement is
terminated.



  (5)   The “Restricted Area” means the United States of America and any other
country where the Company, or any group, division or affiliate of the Company,
is conducting, or has proposed to conduct within the Non-Competition Period (as
evidenced by the Company’s internal written business plans or memoranda), any
business, venture or activity, at the date the Executive’s employment under this
Agreement is terminated.



  (6)   Notwithstanding the provisions of this Section 10, the parties agree
that (A) ownership of not more than three percent (3%) of the voting stock of
any publicly held corporation or one percent (1%) of the voting stock of a
privately held corporation or other entity, shall not, of itself, constitute a
violation of this Section 10 and (B) working as an employee of an entity that
has a stand-alone division or business unit which is Competitive with the
Company shall not, of itself, constitute a violation of this Section 10 if the
Executive is not, in any way (directly or indirectly, as principal, agent,
employee, corporation, consultant, advisor, investor or partner), responsible
for, compensated with respect to, or involved in the activities of such
stand-alone division or business unit and does not (directly or indirectly)
provide information or assistance to such stand-alone division or business unit.

Section 11. Remedies

It is specifically understood and agreed that any breach of the provisions of
Section 8 or 10 of this Agreement would likely result in irreparable injury to
the Company and that the remedy at law alone would be an inadequate remedy for
such breach, and that in addition to any other remedy it may have, the Company
shall be entitled to enforce the specific performance of this Agreement by the
Executive and to obtain both temporary and permanent injunctive relief without
the necessity of proving actual damages. Without limiting the generality of the
foregoing provisions of this Section 11, it is understood and agreed that the
Promotion Grants under Section 4(b) and the Company’s promise to provide the
severance payments and other benefits described in Section 6(a) are made subject
to the condition that (i) the Executive’s obligations under Section 10 are and
will remain specifically enforceable against the Executive in accordance with
those sections and (ii) if, in an action by the Company against the Executive
for the breach or alleged breach of Section 10, a court of competent
jurisdiction finds that all or any part of those sections is invalid or
unenforceable for any reason, then the Company may, without limiting its other
remedies at law or equity, enforce all of the remedies available to it under
this Agreement, including without limitation the remedies described in
Section 8(d).

Section 12. Severable Provisions

The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision. In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration of scope thereof, the parties hereby agree that
such court, in making such determination, shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable and that this Agreement in its reduced form shall be valid and
enforceable to the fullest extent permitted by law.

Section 13. Successors



  (a)   Company’s Successors. The Company will require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
or assets, by an agreement in substance and form satisfactory to the Executive,
to assume this Agreement and to agree expressly to perform this Agreement in the
same manner and to the same extent as the Company would be required to perform
it in the absence of a succession. The Company’s failure to obtain such
agreement prior to the effectiveness of a succession shall be a breach of this
Agreement and shall entitle the Executive to all of the compensation and
benefits to which the Executive would have been entitled under this Agreement if
the Company had terminated the Executive’s employment for any reason other than
Cause, on the date when such succession becomes effective. For all purposes
under this Agreement, except as otherwise provided in this Agreement, the term
“Company” shall include any successor to the Company’s business or assets that
executes and delivers the assumption agreement described in this Section 13(a),
or that becomes bound by this Agreement by operation of law.



  (b)   Executive’s Successors. This Agreement and all rights of the Executive
under this Agreement shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

Section 14. General Provisions



  (a)   Amendment; Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.



  (b)   Whole Agreement; Interpretation. No agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. The reference table on
the first page and the headings in this Agreement are for convenience of
reference only and will not affect the construction or interpretation of this
Agreement. The word “or” is used in its non-exclusive sense. Unless otherwise
stated, the word “including” should be read to mean “including without
limitation” and does not limit the preceding words or terms. All references to
“Sections” or other provisions in this Agreement are to the corresponding
Sections or provisions in this Agreement. All words in this Agreement will be
construed to be of such gender or number as the circumstances require.



  (c)   Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, mailed by U.S. registered or certified mail, return
receipt requested, or sent by a documented overnight courier service. In the
case of the Executive, mailed notices shall be addressed to the Executive at the
home address maintained in the Company’s records. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of the Chairman of the Board of Directors,
with a required copy to the attention of the Corporate Secretary.



  (d)   Setoff. The Company may set off against any payments owed to the
Executive under this Agreement any debt or obligation of the Executive owed to
the Company.



  (e)   Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Maine, irrespective of Maine’s choice-of-law principles.



  (f)   Arbitration. Except as otherwise provided with respect to the
enforcement of Sections 8 and 10, any dispute or controversy arising out of the
Executive’s employment or the termination thereof, including any claim of
discrimination under U.S. (state or federal) or non-U.S. law, shall be settled
exclusively by arbitration in Portland, Maine, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction.



  (g)   No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 14(g) shall be void.



  (h)   Limitation of Remedies. If the Executive’s employment terminates for any
reason, the Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement, including under
the severance policies of the Company or any subsidiary.



  (i)   Taxes. Except where specified in this Agreement as “tax protected” or
subject to a gross-up, all payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes. This Agreement will be deemed
amended to the extent necessary to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Internal Revenue
Code section 409A and any temporary or final Treasury Regulations and guidance
promulgated thereunder (“Code Section 409A”). In the event that any additional
taxes or interest are due and payable from Executive to the Internal Revenue
Service under Code Section 409A as a result of any payments or benefits payable
hereunder, the Company shall provide Executive with additional payments so that
Executive is fully grossed-up with the respect to the Code Section 409A
payments.



  (j)   Discharge of Responsibility. The payments and other benefits under this
Agreement, when made in accordance with the terms of this Agreement, shall fully
discharge all responsibilities of the Company to the Executive that existed at
the time of termination of the Executive’s employment.

2





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of each of FSII and the Company, by its duly authorized officer, as of the day
and year first above written. The Executive has consulted, or has had the
opportunity to consult, with counsel (who is other than the Company’s counsel)
prior to execution of this Agreement.

EXECUTIVE

/s/ Mark S. Thompson



      Mark S. Thompson

FAIRCHILD SEMICONDUCTOR
INTERNATIONAL, INC.

By: /s/ Kirk P. Pond



      Kirk P. Pond

Chairman of the Board of Directors

FAIRCHILD SEMICONDUCTOR
CORPORATION

By: /s/ Kirk P. Pond



      Kirk P. Pond

Chairman of the Board of Directors

3